Case 4:18-cv-00501-ALM Document 119 Filed 08/21/20 Page 1 of 4 PageID #: 3823




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,                     Civil Action No. 4:18-cv-00469-ALM

                        Plaintiff,

        v.                               JURY TRIAL DEMANDED

SEATTLE SPINCO, INC., ET AL.,

                        Defendants.


WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,                     Civil Action No. 4:18-cv-00501-ALM
Plaintiffs,

v.                                       JURY TRIAL DEMANDED

WELLS FARGO, N.A.

Defendant.


WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,                     Civil Action No. 4:18-cv-00519-ALM
                Plaintiffs,

        v.
                                         JURY TRIAL DEMANDED
BANK OF AMERICA, N.A.,

                Defendant.



              PLAINTIFFS’ NOTICE OF SUBMISSION OF PROPOSED ORDER
Case 4:18-cv-00501-ALM Document 119 Filed 08/21/20 Page 2 of 4 PageID #: 3824




       Pursuant to the instruction of the Court during the telephonic conference today, Plaintiffs

Wapp Tech Limited Partnership and Wapp Tech Corp. hereby submit the attached proposed order

setting out the Court’s order at the conference.

                                                           Dated: August 21, 2020

                                                             By: /s/ Robert Harkins
                                                               Robert Harkins
                                                             bobh@ruyakcherian.com
                                                             Korula T Cherian
                                                             sunnyc@ruyakcherian.com
                                                             RuyakCherian LLP - Berkley
                                                             1936 University Avenue,
                                                             Suite 350
                                                             Berkeley, CA 94704
                                                             510-944-0187

                                                             Robert F. Ruyak
                                                             robertr@ruyakcherian.com
                                                             Amadou Kilkenny Diaw
                                                             amadoukd@ruyakcherian.com
                                                             Thomas M. Dunham
                                                             tomd@ruyakcherian.com
                                                             RuyakCherian LLP
                                                             1901 L Street NW, Suite 700
                                                             Washington, DC 20036
                                                             202-838-1564

                                                             Timothy Devlin
                                                             tdevlin@devlinlawfirm.com
                                                             Henrik D. Parker
                                                             Hparker@devlinlawfirm.com
                                                             DEVLIN LAW FIRM LLC
                                                             1526 Gilpin Avenue
                                                             Wilmington, Delaware 19806
                                                             302-449-9010

                                                             Clyde Moody Siebman
                                                             clydesiebman@siebman.com
                                                             Siebman Forrest Burg &
                                                             Smith LLP
                                                             300 North Travis Street
                                                             Sherman, TX 75090-0070
                                                             903-870-0070
Case 4:18-cv-00501-ALM Document 119 Filed 08/21/20 Page 3 of 4 PageID #: 3825




                                                James Mark Mann
                                                mark@themannfirm.com
                                                Mann Tindel & Thompson
                                                300 W. Main
                                                Henderson, TX 75652
                                                903-657-8540
                                                Attorneys for Plaintiffs
Case 4:18-cv-00501-ALM Document 119 Filed 08/21/20 Page 4 of 4 PageID #: 3826




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 21, 2020 all counsel of record who have consented to

electronic service are being served with a copy of this document via the Court’s CM/ECF

system.

                                                           /s/ Robert Harkins
                                                           Robert Harkins
